Citation Nr: 1434147	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-45 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for sleep apnea on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 12, 1984 to December 11, 1984; September 19, 1993 to January 1, 1994; and from December 2004 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In June 2009, the Veteran testified before a Decision Review Officer (DRO) at a regional office hearing.  A copy of the hearing transcript is of record and has been reviewed.

The Veteran requested a Board hearing and was scheduled for a hearing in December 2010.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. 
§§ 20.703, 20.704 (2013).  Therefore, the Board may proceed to adjudicate this appeal.

During the period of the appeal, the RO granted service connection for lumbar spine degenerative joint disease, claimed as low back injury, and allergic rhinitis, in an October 2009 Rating Decision.  Therefore, the claims for service connection have been resolved and are no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In June 2010, the Veteran was granted service connection for sleep apnea, as secondary to allergic rhinitis.  The Veteran's claim for entitlement to service connection for sleep apnea, on a direct basis, is still on appeal.

The issues of clear and unmistakable error for an earlier effective date and entitlement to an increased disability rating for sleep apnea, as secondary to allergic rhinitis, and entitlement to service connection for arteriosclerosis, as raised by the July 2014 Informal Hearing Presentation, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

In a June 2010 Compensation and Pension (C&P) Examination, the VA examiner opined that the Veteran's sleep apnea was at least as likely as not secondary to or aggravated by his service-connected allergic rhinitis.  The VA examiner never opined on whether the Veteran's sleep apnea was caused by, or a result of, active military service.  Therefore, the Board finds that the June 2010 C&P Examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  A remand is necessary to afford the Veteran a new examination that addresses the issue of service connection on a direct basis.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his sleep apnea.  All requests for records and responses must be associated with the claims folder.

2. After obtaining any additional records to the extent possible, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any current diagnosis of sleep apnea.  The claims folder and a copy of this remand should be made available to the examiner for review.  The examiner must indicate that the claims folder was reviewed.  

The examiner is requested to comment on whether it is at least as likely as not (50 percent probability or greater) that the current sleep apnea had its onset in service, or is otherwise related to service.  In making this determination, the examiner should comment on the Veteran's periods of active duty and active duty for training, specifically the Veteran's treatment at Babson and Associates Primary Care in September 2006 and December 2007.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim for service connection for sleep apnea on a direct basis.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


